 AUTOMOBILE MECHANICS LODGE NO. 701577Automobile Mechanics Lodge No. 701,International Associationof Machinists,AFL-CIOandBerwyn Motor Sales,Inc.CaseNo. 13-CB-778.May 5, 1960DECISION AND ORDEROn November 12, 1959, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not violated the Act as alleged in the complaintand recommending that the complaint be dismissed, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theGeneral Counsel and the Respondent filed exceptions and briefs andtheRespondent filed a brief in reply to the General Counsel'sexceptions.1The sole issue in this case is whether the Respondent violated Sec-tion 8(b) (1) (A) of the Act by peacefully picketing the Employer'spremises to compel the Employer to recognize it as the exclusive bar-gaining representative of the Employer's employees at a time whenit did not represent a majority of such employees in an appropriateunit.The Trial Examiner recommended dismissal of the complaint onthe ground that the Respondent represented a majority of the em-ployees during the preelection picketing, and that the objective of thepostelection picketing was not recognitional.On March 28, 1960, the Supreme Court issued its decision inN.L.R.B. v. Drivers, Chauffeurs and Helpers Local Union No. 639et al. (Curtis Brothers, Inc.),'in which the Court held that such peace-ful picketing by a union, which does not represent a majority of theemployees, to compel immediate recognition as the employees' exclu-sive bargaining agent is not an unfair labor practice under Section8(b) (1) (A) of the Act.Accordingly, as the decision of the Supreme Court in theCurtiscase is controlling as to the allegations herein, we shall, in compliancetherewith, dismiss the complaint without passing on the Trial Ex-aminer's findings and conclusions.[The Board dismissed the complaint.]MEMBER FANNING took no part in the consideration of the aboveDecision and Order.'As statedin the Intermediate Report, the Employer is engaged in the sale and service,of automobiles in Berwyn,Illinois,and annually receives automobilesand othermaterialsvalued in excessof $100,000 from outsidethe Stateof IllinoisIts annual gross salesexceed $500,000.We, therefore, find that the Employer is engagedin commerceand thatitwill effectuate the policiesof the Actto assert jurisdiction.We furtherfind, on thebasis of the record, that Automobile Mechanics Lodge No 701,InternationalAssociationofMachinists,AFL-CIO, isa labor organization within the meaning ofthe Act.2 362 U.S. 274.127 NLRB No. 85.560940-61-vol. 127-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDATIONSISSUESThe primary issue herein is whether picketing by Automobile Mechanics LodgeNo. 701, International Association of Machinists, AFL-CIO, herein referred to asLocal 701, of the premises of Berwyn Motor Sales, Inc., herein called Berwyn, sinceOctober 20, 1958, and particularly after an election conducted by the National LaborRelations Board, herein referred to as the Board, on April 10, 1959, constitutes aviolation of Section 8(b) (1) (A) of the National Labor Relations Act, as amended,herein called the Act.BUSINESS INVOLVEDBerwyn is an Illinois corporation having its offices, salesroom, and garage atBerwyn, Illinois, where it engages in the sale and servicing of automobiles (Berwynis a De Soto dealer). In the course and conduct of its business Berwyn receives fromoutside of Illinois, annually, automobiles and other materials valued in excess of$100,000.Berwyn's gross retail sales exceed $500,000 annually.THE FACTS 1During September 1958, Berwyn's service department employees Ray Moore,Henry Barbo, Wayne R Mayerhofer, and Leonard Hubert (it is not clear from therecord whether Frank Kveton was also present) discussed among themselves whetherto seek representation through Local 701.Following this discussion Hubert con-tacted Local 701's business representative, William Workman, and scheduled a meet-ing for noon on Thursday, October 9, 1958.At the meeting on October 9, whichwas attended by Barbo, Hubert, Mayerhofer, and Workman, an application formembership in Local 701 was signed by Mayerhofer and a further meeting wasscheduled for noon the next day. Barbo and Hubert were already members ofLocal 701.About 10 o'clock on October 10, 1958, Berwyn (without prior notice or warning)terminated the services of Hubert and Mayerhofer.These terminations occurredon a Friday.The normal workweek at Berwyn is Monday through Saturday noonand employees usually receive their pay on Tuesdays.At noon on October 10, Business Representative Workman was informed of theterminations of Hubert and Mayerhofer and stated he would undertake to get themreinstated and would seek, on behalf of Local 701, recognition as the bargainingagent.Thereafter,Workman met with officials of Berwyn on several occasions.There is a dispute herein as to the number of such meetings, the dates on which theytook place, and the details as to what was said.However, it is clear from the recordthat several such meetings took place between the date of the terminations andOctober 20, 1958, and that at these meetings Workman sought reinstatement ofHubert and Mayerhofer and sought recognition as the bargaining agent for allmechanics and bodymen and their apprentices.Workman was not successful in hisendeavors.Berwyn refused reinstatement,2 and questioned the majority status ofLocal 701.Upon the testimony of Arthur Mravic, president of Berwyn, the General Counselcontends that Local 701 claimed a six-man unit which included the greaser, TonyPicek.In the light of the entire record the Trial Examiner is not convinced thatLocal 701 sought a unit which included Picek and hereby rejects Arthur Mravic'stestimony to the contrary and the General Counsel's contention based thereon.Theweight of the evidence tends to show that Local 701 claimed the greaser should beexcluded from a unit of mechanics and Berwyn claimed he should be included.The record reveals that there were between five and seven (both inclusive)employees in the units discussed and that three of them (Barbo, Hubert, and Mayer-hofer) were members of Local 701. Local 701 claims there were five employeesin the unit which it sought and 3 that it represented three of these five.The General'After the close of the hearing In this matter counsel for Local 701 submitted a motionto correct the transcript.No opposition to said motion has been received and said motionis hereby granted.'Local 701 contended that the services of Hubert and Mayerhofer had been terminatedbecause of their union affiliation and Berwyn contended that Mayerhofer was laid off dueto lack of work and Hubert was discharged for inefficiency.'Mechanics Hubert, Barbo, and Ray Moore, Bodyman Frank Kveton, and ApprenticeMechanic Mayerhofer. AUTOMOBILE MECHANICS LODGENO.7 01579Counsel does not dispute the contention that Local 701 represented three of thesefive.As noted above, the record establishes clearly that Barbo, Hubert, and Mayer-hofer were members of Local 701 at the time of these meetings.The GeneralCounsel contends that there were six employees in the unit (which is the unit ulti-mately approved by this Board) and that Local 701 did not represent more thanthree of these six and that therefore Local 701 was not entitled to seek recognition.The record is adequate to support a contention that Berwyn sought a unit of six orseven employees and that Local 701 did not represent more than three of these sixor seven.As noted above, the Trial Examiner rejects the contention that Local 701sought a six-man unit.The General Counsel's argument that Local 701 was notentitled to seek recognition will be discussed later in this report.As noted above, Local 701 and Berwyn met several times without reaching agree-ment about the matters in dispute. Because of the failure to reach agreement, picket-ing of Berwyn's place of business began on October 20, 1958 4 The evidence adducedherein establishes clearly that the picketing was for a twofold purpose-to securereinstatement of Hubert and Mayerhofer and to obtain recognition.Any contentionto the contrary is hereby rejected.While the evidence is far from clear as towhether each of these purposes was of equal standing, the Trial Examiner believesand finds that the evidence adduced does not support the contention of the GeneralCounsel that the picketing was not for the purpose of securing reinstatement or thatif it was for this purpose this was a minor and insignificant objective.The picket signs which were displayed at Berwyn's place of business from October20, 1958, to April 10, 1959, read as follows:THIS PLACEONSTRIKEAUTOMECHANICSLOCAL 701AFL-CIOIn November 1958 Berwyn filed a petition for an election and on April 10, 1959,an election pursuant to a Decision and Direction of Election of this Board was con-ducted (see Case No. 13-RM-427, unpublished). In its Decision and Direction ofElection (dated March 27, 1959) the Board rejected Local 701's contention that thegreaser, Tony Picek, should be excluded from the mechanics unit because the Boardfound that he "spends at least half of his time in mechanical duties."However, therecord herein indicates that between October 10, 1958, and the date of the hearingin Case No. 13-RM-427 (December 15, 1958), the greaser took on additional dutiesof a mechanical nature-took over some of M^ayerhofer's duties-and that conse-quently the facts which the Board had before it when issuing its Decision and Direc-tion of Election differed from the facts as they existed at the time of the discussionnoted earlier in this report.Hubert, Mayerhofer, and Barbo did not cast ballots in the election and the tallyof ballots reveals there were four ballots cast and each of them was against Local701.On April 21, 1959, a certificate of results of election issued certifying "thata majority of the valid ballots has not been cast for any labor organization appearingon the ballot. .Immediately after the close of the election (on April 10, 1959) Local 701 changedthe picket signs to read:BERWYNMOTOR SALESEMPLOYSNONUNIONMECHANICSHELPERSAPPRENTICESAUTOMOBILE MECHANICSLOCAL 701A.F. of L.C.I.OAt the time that Local 701 changed the picket signs Business Representative Work-man told the pickets "we would change the wording on the signs.We would be*Hubert and Mayerhofer began picketing Berwyn's place of business and were joinedshortly thereafter by BarboThese three have picketed continuously since October 20, 1958 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDusing different signs.We would not be classed as being on strike any longer.Wewould be merely advertising the fact that Berwyn Motor Sales was nonunion; thatthey were employing nonunion help.We were doing it with the purpose of inform-ing the public that they were nonunion, in the hope that they would go elsewherefor their service work and do business elsewhere."Concurrently with the change in the picketsigns,Don Burroughs (or Burrows),Senior, an official of Local 701 (Business Representative Workman's "boss") tele-phoned Larry Monahan, president of Local 731, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, and a trustee of theJoint Council of Teamsters,5 and told him about the results of the election and thechange in the picket signs and asked him (Monahan) to inform the Joint Councilof Teamsters that Local 701 was not striking but "were merely advertising the factthat [Berwyn] employed nonunion help and so forth, because [Local 701] wantedto uphold the working conditions and standards of people in other shops" and askedhim to inform the Joint Council of Teamsters that Local 701 did not want any de-liveries or pickups stopped or any interference with anyone carrying on normal busi-ness with Berwyn.Monahan passed this information to Ray Schoessling, presidentof the Joint Council of Teamsters, who in turn had a secretary in his (Schoessling's)office telephone this information to Teamsters locals having direct contact withBerwyn.During the early part of the weekbeginningApril 13, 1959,BusinessRepresenta-tiveWorkman informed Mr. Fulton, an official of the DeSoto Dealers Association(of which Berwyn is a member),6 of the results of the election and the change inthe picket signs and that Local 701 "no longer soughtrecognition" as the bargainingagent for employees of Berwyn.On April 23, 1959, Berwyn filed the charge involved herein and on the same datethe Board's Regional Director forwarded a copy thereof to Local 701 and re-quested a written account of the facts and a statement of position. Local 701 re-sponded by letter dated May 28, 1959. Local 701 sent a copy of this letter to Ber-wyn. The letter reads as follows:In respect to the charge filed by the employer in the above-entitled case, thisis to inform you that our purpose in picketing the Company premises is to in-form the public that the employees of the employer are nonunion mechanics,helpers and apprentices.Automobile Mechanics Lodge No 701 hasnumerous agreementswith thecompetitors of this Employer, therefore it is necessary for us to take the actioncomplained of by the Employer if we are going to protect the wages andworking conditions which have been negotiated in the locality.We are not attempting to organize the employees of this Employer nor dowe seek recognition by the Employer.We have notified other Unions that the purpose of the picketing is to pub-licize that which is stated on the signs carried by our pickets and that saidpickets are not for the purpose of keeping people from crossing the picket line.On the basis of decisions of the National Labor Relations Board(RadioBroadcast Technicians, Local Union No. 1264, et al. (WKRG-TV, Inc.),123NLRB 507), may we urge that this charge be dismissed.Immediately after the election and the change of picketsignsLocal 701 instructeditspickets not to discuss the picketing or answer any questions concerning thismatter and to refer inquirers to Local 701 business representatives. In June or July1959 picket Henry Barbo reported to Business Representative Workman that em-ployee Ray Moore had conferred with him (Barbo) and had indicated that three ofBerwyn's employees were interestedin joiningLocal 701.Workman told Barbo thatLocal 701 would not attempt to represent employees of Berwyn and would not ac-cept applications for membership from Berwyn's employees until 1 year after theelection-not before April 1960-and that he (Barbo) should relay this informationtoMoore and other inquirers and tell them that if they wanted more informationthey should contact him (Workman).Barbo didas instructedby Workman5During October 1958 when Local 701 was seeking reinstatement and recognition, Local731 of the Teamsters at the same meetings sought recognition as the bargaining agent for"all parts men and porters . . ." and consequently was well aware of the prevailingsituation.8 Fulton had attended some of the October meetings between Local 701 and Berwyn andwas aware of the situation. AUTOMOBILE MECHANICS LODGE NO. 7 01581General Counsel's witness, Ray Moore, testified, on direct examination that hemet picket Barbo one day-"I can't say whether it was before the last election, orafter the last election. I don't know the exact date"-and asked him (Barbo) "howlong was he going to walk out there, kidding him" and Barbo answered, "All yougot to do is sign your name and we will have the union in, and that's it.We'll quitwalking."Moore testified further that later that day Barbo called him and said, "IfI [Moore] was interested in joining the Union, I could find a union representativedown at a certain restaurant.. . ..During cross-examination Moore fixed the dateof this conversation at last summer-about June or July 1959. Later during cross-examination Moore tried to evade answering when this conversation occurred. Stilllater he testified it could have occurred in March 1959.Under questioning by theTrial Examiner, Moore testified he did not know the month in which this conversa-tion took place and that he could not state for sure whether it was before or afterthe election but that he thought it was after the electionHe also testified it didnot occuras long agoasMarch 1959.Moore testified further (in response toquestions by the Trial Examiner) that about the same time as the conversationnoted above Barbo also told him (Moore) it did not make any difference whetherhe (Moore) joined Local 701 as he (Barbo) was drawing a substantial sum of moneyper week "anyhow, the same as if he was working."Local 701's witness, Henry Barbo, denied specifically and generally that he hadthe conversation alluded to by Moore.Barbo testified that in May 1959 Mooreindicated to him that Berwyn's mechanics were interested in joining Local 701 andthat he told Moore (then, and after conferring with Business Representative Work-man) that he (Moore) should see Workman about such matters.On the basis of observations of witnesses and analysis of the record herein,especially in the light of Moore's equivocal testimony and uncertain memory, theTrial Examiner believes and finds Barbo a more reliable witness than Moore.There has been no affirmative effort by Local 701 to obtain recognition fromBerwynsinceNovember 1958.ConclusionsThere is no doubt herein that initially one of the purposes of the picketing whichfollowed the October 1958 meeting was to obtain recognition.The General Counselcontends that at this time the Union was seeking recognition in a six- rather than afive-man unit and that, accordingly, the picketing was by a minority union for thepurpose of obtaining recognition and, therefore, unlawful under the doctrine an-nounced inCurtis Brothers, Inc.,andAlloyManufacturing Company?The TrialExaminer has already rejected the major premise upon which the General Counselrelies, namely, that Local 701 sought recognitionin a six-man unit.While thisBoard ultimately found the six-man unit (rather than the five-man unit) an appro-priate one for collective-bargaining purposes and Local 701 did not represent amajority of the employees in this unit, only by giving retroactive effect to theBoard'sfinding can it be said that the picketing was by a minority unionAbsent such retro-active effect it was picketing by a union which represented a majority in the unitsought and the unit sought was not clearly an inappropriate unit.Coupling thesefactswith the fact that there was an additional major objective of the picketing,which was a legitimate and well-recognized reason for picketing, the Trial Examinerrejects any argument that the picketing was from its inception unlawful because itwas by a minority union for recognition.The only remaining issue herein is whether the motive of Local 701 in picketingafter the election (after April 10, 1959) was to bring pressure upon Berwyn and itsemployees and thus force recognition. If so, underCurtis Brothers, Inc,and sub-sequent cases following theCurtisdoctrine a violation of Section 8(b)(1)(A) ofthe Act has been established; otherwise, it has not been proved.One of the normal, foreseeable results of picketing is to induce a willingness orreadiness on the part of an employer to grant recognition.However, such normal,foreseeable consequence is a rebuttable presumption.SeeRadio Broadcast Tech-nicians, Local Union No. 1264, et at. (WKRG-TV, Inc.),123 NLRB 507. In thepresent case, the Trial Examiner is of the opinion that the presumption has beenrebutted.In the light of the findings of fact made in this report the only evidencesupporting the General's Counsel's contention that the object of the picketing after7Drivers, Chauffeurs, and Helpers Local659,et at (Curtis Brothers, Inc ),119 NLRB232, andInternational Association of Machinists, Lodge 942, AFL-CIO (Alloy Manu-facturing Company,et at),119 NLRB 307. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 10, 1959,was recognition is the factthat Local701 continued to picket afterthe election8The TrialExaminer believes this insufficient to sustain the GeneralCounsel's burden of provingthatthe purposeof thepicketing was to secure recogni-tion.Furthermore,as noted above,the affirmative evidenceadducedherein tends toestablishthat thiswas notthe objectof the picketing afterApril 10,1959, and thatLocal 701's actions after the election were not designed to coerce employees to chooseLocal 701as their bargaining agent.In view of the foregoing,it is believedthatthe complaint,in its entirety, should bedismissed.[Recommendations omitted from publication.]8Absent the testimony of Moore(which the Trial Examiner has rejected)there is noaffirmative evidence that Local 701's object in the postelection picketing was to securerecognition.Sears, Roebuck and CompanyandLocal 688, Warehouse & Dis-tributionWorkers, affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica.CasesNos. 14-CA-2045 and 14-RC-3463.May 5, 1960DECISION, ORDER, AND CERTIFICATION OF RESULTSOF ELECTIONOn October 23, 1959, Trial ExaminerC.W. Whittemoreissued hisIntermediate Report in the above-entitled proceeding,finding thatSears, Roebuck and Company, the Respondent in Case No.14-CA-20451 had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner further recommendedthat a challenge to the ballot of Jewel Lamb, which was cast in aBoard-directed election,be overruled and that her vote be openedand counted.'Thereafter,the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief,and the entire record inthe case, and finds merit in Respondent's exceptions.Accordingly,we adopt the findings, conclusions,and recommendations of the Trial1 On January 9, 1959, a Board-directed election in CaseNo. 14-RC-3463 was held, inwhich theemployees at Sears'pool stock warehouse in St. Louis,Missouri,voted onwhether they would be represented by Local 688.In thiselection 24 votes werecast forLocal 688and 23 againstLocal688, with 2ballots challenged.One challengewas over-ruled by the Board, andthat ballot was ordered opened and counted. The Board furtherdirected that a hearing be held on the second challengedballot in the eventthe countingof the firstshould notbe dispositiveof the election.Upon openingand counting saidballot, it was determinedthat 24 votes had been cast for the Petitionerand 24 againstthe Petitioner.Accordingly,a hearing on the second challenged ballot was scheduled byan order datedJune11, 1959.Said order also consolidated the representation case withCase No. 14-CA-2045.127 NLRB No. 84.